Citation Nr: 1208004	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-30 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased initial rating for a lumbar spine disability, currently rated as 10 percent disabling prior to September 11, 2009, as 20 percent disabling since September 11, 2009, and as 40 percent disabling since June 3, 2010.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel





INTRODUCTION

The Veteran served on active duty from July 1978 to October 1978 and from July 1979 to April 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  


FINDING OF FACT

In a February 2012 communication, the Veteran withdrew his appeal concerning entitlement to an increased initial rating for a lumbar spine disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to an increased initial rating for a lumbar spine disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2011).  

In October 2008, the Veteran submitted a substantive appeal perfecting his appeal as to the issue of entitlement to an increased initial rating for a lumbar spine disability, as identified in the October 2008 statement of the case.  

In a February 2012 written communication, the Veteran stated that he wished to have his pending claim before the Board withdrawn.  The Veteran's written statement indicating his intention to withdraw the appeal as to this issue satisfies the requirements for the withdrawal of a substantive appeal.  

As the appellant has withdrawn his appeal as to the issue of entitlement to an increased initial rating for a lumbar spine disability, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review this issue.  

Accordingly, the issue of entitlement to an increased initial rating for a lumbar spine disability is dismissed.  


ORDER

The appeal concerning the issue of entitlement to an increased initial rating for a lumbar spine disability is dismissed.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


